DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Response to Amendments and Arguments

Applicant’s Amendments (see Applicant’s Amendments, pages 2-5, filed February 3, 2021) with respect to the rejection of Claim 3 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant’s Arguments (see Applicant’s Remarks, pages 6-10, filed February 3, 2021) with respect to independent claims 1 and 17 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al (US Patent Application Publication No. 2014/0052498).
With respect to independent Claim 17, Martin de Pablo et al discloses the limitations of independent claim 17 as follows:
An apparatus for dispensing products comprising:	   
a plurality of shelf units in two opposing banks of shelf units, each bank having rows of shelf units and columns of shelf units,  (See Pars. 0016-0019, 0045-0048, 0050, 0051; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units)
wherein each shelf unit longitudinally extends between a first end configured to receive articles, (See Pars. 0016-0018, 0047; Fig. 3; Ref. Numerals 110(shelf units), 305(articles)  and
a second end configured to present articles; (See Pars. 0016-0018, 0047; Fig. 3; Ref. Numerals 110(shelf units), 305(articles)  and
a retrieval area defined between the two banks of shelf units, wherein the second end of each shelf unit faces the retrieval area;  (See Pars. 0016-0019, 0045-0048, 0050, 0051; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units)
wherein each row of shelf units above a lowest row of shelf units in each bank is offset by a predetermined distance away from the retrieval area relative to a row of shelf units below, (See Pars. 0016-0019, 0045-0048, 0050, 0051; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units)  and
wherein each shelf unit is inclined on an upward angle toward the retrieval area.  (See Pars. 0016-0018, 0047; Fig. 3; Ref. Numerals 110(shelf units), 305(articles)

With respect to Claim 18, which depends from independent claim 17, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Marshall et al discloses as follows:
The apparatus of claim 17, further comprising a retrieval device operable in the retrieval area,	(See Pars. 0016-0019, 0045-0048, 0050, 0051; Fig. 3; Ref. Numerals 110(shelf units), 115(retrieval device), 305(articles), 330(EOAT)
wherein a product at a second end of any of the shelf units is accessible to the retrieval device.  (See Pars. 0016-0019, 0045-0048, 0050, 0051; Fig. 3; Ref. Numerals 110(shelf units), 115(retrieval device), 305(articles), 330(EOAT)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin de Pablo et al (US Patent Application Publication No. 2013/0149080), in view of Marshall et al (US Patent Application Publication No. 2014/0052498).
With respect to independent Claim 1, Martin de Pablo et al discloses the limitations of independent claim 1 as follows:
An apparatus comprising:	   
a plurality of shelf units, each shelf unit being longitudinally elongated between a first end and an opposing second end,		(See Pars. 0019, 0020, 0071,, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)
wherein the first end is configured to receive articles in a direction from the first end toward the second end,	 (See Pars. 0019, 0020, 0071,, 
and the second end is configured to present articles for retrieval in a retrieval position,  (See Pars. 0019, 0020, 0071,, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)
wherein each of the plurality of shelf units is arranged with a respective second end facing a retrieval area,	(See Pars. 0019, 0020, 0071,, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)
wherein each of the plurality of shelf units is inclined with the first end being lower relative to the second end; (See Pars. 0019, 0020, 0071,, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device) and
However, Martin de Pablo et al does not disclose the limitations related to the retrieval device comprising an end-of-arm tool.  With respect to those limitations, Marshall et al discloses as follows:
a retrieval device comprising an end-of-arm-tool,	(See Pars. 0016-0018, 0046-0048, 0050, 0051; Fig. 3; Ref. Numerals 110(shelf units), 115(retrieval device), 305(articles), 330(EOAT)
wherein the retrieval device is disposed within the retrieval area and configured to attach the end-of-arm-tool to an article in a retrieval position of each of the plurality of shelf units.  (See Pars. 0016-0019, 0045-0048, 0050, 0051; Fig. 3; Ref. Numerals 110(shelf units), 115(retrieval device), 305(articles), 330(EOAT)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Martin 

With respect to Claim 2, which depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Martin de Pablo et al discloses as follows:
The apparatus of claim 1, wherein the plurality of shelf units are arranged in a bank of rows of adjacent shelf units, (See Pars. 0019, 0020, 0071, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)  and
columns of vertically stacked shelf units, wherein rows are arranged with longitudinally extending sides facing one another, (See Pars. 0019, 0020, 0071, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)  and
vertical stacks are arranged with a top of a shelf unit proximate the bottom of a shelf unit situated above.  (See Pars. 0019, 0020, 0071, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)

With respect to Claim 3, which ultimately depends from independent claim 1, 
The apparatus of claim 2, wherein the bank of rows and columns of shelf units is configured with each row above a bottom row in the vertical stack offset away from the receiving area relative to a row immediately below.  (See Pars. 0019, 0020, 0071, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)

With respect to Claim 4, which ultimately depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.  With respect to Claim 4, Marshall et al discloses:
The apparatus of claim 3, wherein the bank of shelf units is a first bank of shelf units, the apparatus further comprising a second bank of rows of adjacent shelf units and columns of vertically stacked shelf units,	(See Pars. 0019, 0020, 0071, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)
wherein the second end of the shelf units of the second bank is arranged to face the second end of the shelf units of the first bank, wherein the retrieval area is defined between the first bank and the second bank.  (See Pars. 0019, 0020, 0071, 0072; Figs. 1, 2; Ref. Numerals 3(inclined shelves), 5(loading device), 6(retrieval device)

With respect to Claim 5, which depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Marshall et al discloses:
The apparatus of claim 1, wherein the retrieval device comprises a gantry from which an end-of-arm-tool extends into the retrieval area,	(See Pars. 0016-
wherein the gantry advances the end-of-arm-tool along the second end of the plurality of shelf units.  (See Pars. 0016-0019, 0045-0048, 0050, 0051; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units), 115a,115b(retrieval device), 305(articles), 330(EOAT)

With respect to Claim 11, which depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 11, Marshall et al discloses:
The apparatus of claim 1, wherein at least one of the plurality of shelf units comprises a pusher to bias products received on the shelf unit toward the second end of the shelf unit.  	(See Pars. 0016-0019, 0046-0049; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units), 115a,115b(retrieval device), 305(articles), "some means of movement for the bins 305 in the shelves 310"(pusher)  

With respect to Claim 12, which ultimately depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 and Claim 11, which are incorporated herein by reference.  With respect to Claim 12, Marshall et al discloses:
The apparatus of claim 11, wherein the pusher comprises a screw-driven biasing plate.  	(See Pars. 0016-0019, 0046-0049; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units), 115a,115b(retrieval device), 305(articles), "some means of movement for the bins 305 in the shelves 310, such as a piston or spring behind the bins 305, powered rollers below or along the side of the bins 305, or some other mechanism that acts on the bins 305"(pusher)

 Claim 13, which ultimately depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 and Claim 11, which are incorporated herein by reference.  With respect to Claim 13, Marshall et al discloses:
The apparatus of claim 11, wherein the pusher comprises a conveyor belt.  (See Pars. 0016-0019, 0046-0049; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units), 115a,115b(retrieval device), 305(articles), "some means of movement for the bins 305 in the shelves 310, such as a piston or spring behind the bins 305, powered rollers below or along the side of the bins 305, or some other mechanism that acts on the bins 305"(pusher)
  
With respect to Claim 14, which depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 14, Marshall et al discloses:
The apparatus of claim 1, further comprising
a controller, wherein the controller is configured to	(See Pars. 0085, 0086, 0090; Figs. 2, 7; Ref. Numerals 702(controller)
receive an order for a product,  (See Abstract; Pars. 0023, 0024, 0054; Figs. 2, 4, 7; Ref. Numerals 135(order interface), 702(controller), Step 401(receive order)
identify a shelf unit corresponding to the product of the order,  (See Abstract; Pars. 0023, 0024, 0048, 0054, 0055; Figs. 2, 4, 7; Ref. Numerals 135(order interface), Step 401(receive product order), Step 402(identify product location)
advance the retrieval device to the shelf unit corresponding to the product of the order,	(See Abstract; Pars. 0023, 0024, 0054-0057; Figs. 2, 4, 7; 
retrieve the product of the order, and	(See Abstract; Pars. 0023, 0024, 0054-0059; Figs. 2, 4, 7; Ref. Numerals 115(retrieval device), 135(order interface), 305(article, product), Step 401(receive product order), Step 402(identify product location), Steps 405, 407, 409)
dispense the product of the order to a dispensing station.  	(See Abstract; Pars. 0023, 0024, 0054-0060; Figs. 2, 4, 7; Ref. Numerals 115(retrieval device), 120(dispensing station), 135(order interface), 305(article, product), Step 401(receive product order), Step 402(identify product location), Steps 405, 407, 409, 415)

With respect to Claim 15, which ultimately depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 and Claim 14 which are incorporated herein by reference.  With respect to Claim 15, Marshall et al discloses:
The apparatus of claim 14, wherein an association is made between a product and a shelf unit in response to an indication of the product and an identifier of the corresponding shelf unit being provided to the controller during a loading operation of the shelf unit.  	(See Pars. 0066-0071; Figs. 1, 5; Ref. Numerals 305(product), 310(shelf), Steps 503, 505, 509, 511)

With respect to Claim 15, which depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 15, Marshall et al discloses:
The method of claim 1 wherein the one or more processing stations are each configured for one of (a) induct robots, (b) unloading robots, and (c) both 

With respect to Claim 19, which ultimately depends from independent claim 17, Martin de Pablo et al teaches all of the limitations of Claim 17 and Claim 18 which are incorporated herein by reference.   With respect to Claim 19, Marshall et al discloses as follows:
The apparatus of claim 18, wherein the retrieval device comprises a gantry, (See Pars. 0016-0019, 0045-0048, 0050, 0051; Figs. 1, 3; Ref. Numerals 110(shelf units), 115(retrieval device), 117(gantry), 305(articles), 330(EOAT)  and
wherein a retrieval tool is configured to descend vertically from the gantry to reach a product at the second end of any of the shelf units.  (See Pars. 0016-0019, 0045-0048, 0050, 0051; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units), 115a,115b(retrieval device), 305(articles), 330(EOAT)

With respect to Claim 20, which ultimately depends from independent claim 17, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 17 and Claim 19 which are incorporated herein by reference.   With respect to Claim 20, Marshall et al discloses as follows:
The apparatus of claim 19, further comprising a dispensing area, wherein the retrieval device is configured to dispense a retrieved product to the dispensing area from a shelf unit.	(See Abstract; Pars. 0023, 0024, 0054-0060; Figs. 2, 4, 7; Ref. Numerals 115(retrieval device), 120(dispensing area), 135(order interface), 305(article, product), Step 401(receive product order), Step 402(identify product location), Steps 405, 407, 409, 415)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin de Pablo et al and Marshall et al, as applied to the claims set forth above, and in further view of Ubidia et al (US Patent Application Publication No. 2008/0093371). 
With respect to Claim 6, which ultimately depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 and Claim 5 which are incorporated herein by reference.   With respect to Claim 6, Ubidia et al discloses as follows:
The apparatus of claim 5, wherein the end-of-arm-tool comprises one or more suction cups configured to attach to and secure a product to the end-of-arm-tool.  (See Pars. 0042, 0058; Figs. 3, 11, 14; Ref. Numerals 504(suction cup), 510(EOAT), 544(product), 446(inclined rack)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Martin de Pablo et al and Marshall et al with the teachings of Ubidia et al to have the end-of-arm tool comprise suction cups to retrieve items from the shelf because the use of suction cups may more easily retrieve a small item without the risk of damaging the item.  A person with skill in the art would be motivated to incorporate the teachings of Ubidia et al because they are a known work in the same field of endeavor (ie, using suction cups on an EOTA to retrieve items from shelving units) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 7, which ultimately depends from independent claim 1, 
The apparatus of claim 6, wherein the end-of-arm-tool comprises a gripping apparatus having two or more fingers configured to grasp a product from a retrieval end of a shelf unit.  	(See Pars. 0016-0019, 0045-0048, 0050, 0051; Figs. 1, 3; Ref. Numerals 110a,110b(shelf units), 115a,115b(retrieval device), 116(gripping apparatus), 305(articles), 330(EOAT)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin de Pablo et al and Marshall et al, as applied to the claims set forth above, and in further view of Horowitz (US Patent Application Publication No. 2004/0090158). 
With respect to Claim 8, which depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 8, Horowitz discloses as follows:
The apparatus of claim 1, wherein each of the shelf units is inclined between about five degrees and about fifteen degrees from horizontal.  (See Par. 0037; Figs. 1, 4; Ref. Numeral 20(shelf), 30(incline angle); Claim 9)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Martin de Pablo et al and Marshall et al with the teachings of Horowitz to have the shelf units be inclined between about six degrees and about 12 degrees from horizontal in order to have the items on the shelf be more easily presented for retrieving.  A person with skill in the art would be motivated to incorporate the teachings of Horowitz because they are within the range specified by the Applicant (ie, between about five degrees and about fifteen degrees from horizontal) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin de Pablo et al and Marshall et al, as applied to the claims set forth above, and in further view of Dent et al (US Patent Application Publication No. 2006/0277269). 
With respect to Claim 9, which depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Dent et al discloses as follows:
The apparatus of claim 1, further comprising a labeling station,  (See Pars. 0060, 0089-0092, 0098; Figs. 7-13; Ref. Numerals 10(labelling station), 22(product), 56(label), 118(Shelf)
wherein the labeling station comprises a printer to print indicia to a label corresponding to a product retrieved from one of the plurality of shelf units.  (See Pars. 0060, 0089-0092, 0098; Figs. 7-13; Ref. Numerals 10(labelling station), 12(printer), 22(product), 56(label), 118(Shelf), "gripper"(EOAT-not shown)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Martin de Pablo et al and Marshall et al with the teachings of Dent et al to have the apparatus include a labelling station that comprises a printer so that the label can be applied by the apparatus without having to send the item to a different station and thereby be more efficient and avoid double handling of the item.  A person with skill in the art would be motivated to incorporate the teachings of Dent et al because they are a known work in the same field of endeavor (ie, employing a labelling station in association with removing items from a shelving unit) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 10, which ultimately depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1, and Marshall et al 
The apparatus of claim 9, wherein the labeling station is configured to apply a printed label corresponding to a product in response to the product being received at the labeling station.  (See Pars. 0060, 0089-0092, 0098; Figs. 7-13; Ref. Numerals 10(labelling station), 12(printer), 22(product), 56(label), 118(Shelf), "gripper"(EOAT-not shown)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin de Pablo et al and Marshall et al, as applied to the claims set forth above, and in further view of Horowitz (US Patent Application Publication No. 2013/0131862). 
With respect to Claim 16, which ultimately depends from independent claim 1, Martin de Pablo et al and Marshall et al together teach all of the limitations of Claim 1 and Claim 14, which are incorporated herein by reference.   With respect to Claim 16, Jeffries et al discloses as follows:
The apparatus of claim 14, wherein the dispensing station comprises a scale, (See Par. 0077; Fig. 3A; Ref. Numerals 310(dispensing station), 322(product), 328(EOAT), 371(scale)
wherein a weight of the product of the order is measured by the scale at the dispensing station and compared against an expected weight of the product for verification.  (See Pars. 0077, 0116; Figs. 3A, 5; Ref. Numerals 310(dispensing station), 322(product), 371(scale); Step 540
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Martin de Pablo et al and Marshall et al with the teachings of Jeffries et al to have the dispensing station comprise a scale in order to obtain a weight of the item for billing purposes and to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 12, 2021